Citation Nr: 1708447	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1982 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for the claimed disability.  

The Board notes that the Veteran also initiated an appeal of service connection for residuals of a back injury; however, service connection was granted in an April 2016 rating decision.  As this appeal was granted in full, the issue is no longer in appellate status or before the Board.

In June 2012, the Veteran notified the Board that he did not want a Board hearing.

The Board remanded the issue in November 2014 for further development.  The AOJ was instructed to schedule the Veteran for a VA examination to determine the nature and etiology of any right knee condition.  The Veteran was subsequently afforded a VA examination in October 2015, and an additional medical opinion was obtained in March 2016.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has current right knee diagnoses including knee strain, meniscal tear, and joint osteoarthritis, which are not shown to be related to service.





CONCLUSION OF LAW

The criteria for service connection for residuals of a right knee injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in January 2010, prior to the adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the claim on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records and private treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding relevant evidence with respect to the Veteran's claim. 

The Veteran underwent a VA examination in October 2015 to obtain medical evidence regarding the nature and etiology of the claimed disability.  An additional medical opinion was also obtained in March 2016.  The Board finds the VA examination and opinions to be adequate for adjudication purposes.  The examination was performed by a medical professional based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination report is accurate and fully descriptive.  Opinion is provided as the nature and etiology of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309 (a), such as arthritis.  See Dorland's Illustrated Medical Dictionary 531 (30th ed. 2003) (defining degenerative joint disease as osteoarthritis).  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a).").  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303 (b); Walker, 708 F.3d at 1336.

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Residuals of a Right Knee Injury

The Veteran initially contended that he injured his right knee during forced marches in the Marines, and that he thought he was sent to sick bay and reviewed by the medical officer.  See the February 2010 statement.  He has since asserted that he injured his right knee when he fell down a stairway.  See the October 2010 notice of disagreement.  The Veteran indicates that he has had continued pain and problems with his knee for the past 25 years.

The medical evidence establishes that the Veteran has current right knee diagnoses of knee strain, meniscal tear, and joint osteoarthritis.  See the October 2015 VA examination report.  After careful review, however, the Board finds that the right knee diagnoses are not related to the Veteran's active military service.  

STRs are silent for mention of any complaint, diagnosis, or treatment of any right knee problem.  In an October 1981 service enlistment examination, the Veteran denied having a history of a "trick" or locked knee, and her lower extremities were found to be clinically normal.  In a June 1986 service separation examination, the Veteran denied having any current medical problems and was again noted to have clinically normal lower extremities.

Private treatment records from Dr. D.D. indicate that in March 2009, x-rays showed the right knee had mild degenerative arthritic changes of the medial joint compartment.  An MRI showed a tear of the posterior horn medial meniscus extending to the mid-body with some mild degenerative signal in the medial tibial plateau.  In April 2009, the Veteran had a right knee arthroscopy with partial medial meniscectomy, removal of a loss body, and chondroplasty of the patella.  

In an October 2011 VA examination of the lumbar spine, the Veteran indicated that he was currently a local truck driver, and prior to that he had his own home remodeling business for a number of years.

In September 2013, the Veteran had right knee diagnoses of osteoarthritis and questionable lateral meniscus tear.  The knee showed moderate crepitation, normal muscle strength, and no instability.  The knee had 120 degrees of flexion and zero degrees of extension.

In July 2015, the right knee had moderate medial joint space narrowing and mild spur formation.

In October 2015, the Veteran had a VA knee examination.  He reported that he fell in December 1983 and hurt his knee, and had experienced difficulty since then, including daily flare-ups of pain with walking, sleeping, and sitting.  He used a cane approximately once per week to help reduce pressure and pain in the right knee.  Upon physical examination, the Veteran's right knee showed flexion to 110 degree and zero degrees of extension, with evidence of pain on weight-bearing, crepitus, and localized tenderness or pain on palpation over the medial joint line and anterior patella areas.  After repetitive-use testing with at least three repetitions, the right knee had flexion to 105 degrees and zero degrees of extension.  Muscle strength was normal, there was no history of recurrent subluxation, and there was no joint instability.  There was also no evidence that the Veteran had recurrent patellar dislocation, shin splints, stress fractures, or any other tibial or fibular impairment.  There was evidence that the Veteran had a meniscal tear and frequent episodes of joint locking, pain, and effusion.  The examiner indicated that the examination was not being conducted immediately after repetitive use over time or during a flare-up, but that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and flare-ups.  The examiner concluded that she was unable to opine on the etiology of the Veteran's right knee diagnoses without resorting to mere speculation because STRs did not contain specific clinical data on the claimed right knee condition.

In March 2016, another VA medical opinion was obtained.  After reviewing the Veteran's claims file, including STRs, private medical records, and the October 2015 examination report, a VA doctor opined that in the absence of any evidence of a knee disorder during service and the Veteran's history of physical work as a contractor, it was most likely that the etiology of the right knee disorder was age-related wear and tear.

In sum, the Board finds that there is no basis on which to award service connection for residuals of a right knee injury.  The Veteran has made a general assertion that his right knee diagnoses are related to forced marches and/or a fall during service.  The Board does not doubt the Veteran's sincerity, but cannot rely on his general assertion regarding the medical nexus of knee diagnoses because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of knee joint diagnoses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the etiology and onset of knee strain, meniscal tear, and joint osteoarthritis fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran does not have the medical expertise and training to provide a medical opinion as to the cause of his right knee diagnoses.  An opinion of etiology requires medical knowledge of the complexities of the musculoskeletal system, and involves objective clinical testing including interpretation of x-rays that the Veteran does not have the training to perform.  Accordingly, the Board does not find the Veteran's general assertions to be probative with regard to establishing the etiology of his right knee diagnoses.

The Board finds the VA examiners' findings and opinions to be competent and credible, and as such, entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The October 2015 examiner's findings were based on a review of the Veteran's claims file, solicitation of history and symptomatology from the Veteran, and physical examination of the Veteran.  The March 2016 opinion was rendered after detailed review of the claims file, including STRs, private treatment records, and the October 2015 examination report.  The examiner stated the rationales on which his opinions were based.  Moreover, there is no competent and credible medical opinion to contradict the conclusions of the VA examiners.  As such, there is no competent medical evidence to establish a nexus between the Veteran's right knee diagnoses and his active military service. 

As the Veteran has diagnoses of arthritis, which is one of the listed chronic diseases, the Board carefully considered whether service connection is warranted under 38 C.F.R. § 3.303 (b) or on a presumptive basis.  As explained by the Court in Walker, there are two ways to establish service connection for a chronic disease. In this case, there is no evidence that Veteran was diagnosed with arthritis during service. As such, it cannot be said that the chronic disease (arthritis) was established and not subject to legitimate question during service. Furthermore, there is no evidence reflecting arthritis to a compensable degree within one year of the Veteran's separation from service. Rather, as noted above, the first complaint was in 2009. Accordingly, in order to establish service connection the Veteran must demonstrate a continuity of symptomatology.

The Veteran has indicated that he had pain in his right knee since service. The Veteran is competent to report the presence of symptoms and frequency of treatment. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). However, the Board does not find the report of continuous symptoms to be credible because, as noted above, there is a gap of approximately 23 years between the Veteran's discharge from service and the first treatment for his knee. Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Furthermore, as outlined above, the Veteran denied any history of knee problems at his separation from service and examination at that time described the lower extremities as normal.  A private treatment record outlining the results of a general physical examination purposes in July 2007 reflect the Veteran denied any muscle or joint pain, weakness, swelling or inflammation and indicate there was no restriction of motion, no atrophy or backache.  At the time he was seen in March 2009, the Veteran reported a prior staph infection of the right knee in 2004 and a more recent onset of increased pain.  He did not, however, describe any injuries during service or pain since service.

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for residuals of a right knee injury.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

ORDER

Service connection for residuals of a right knee injury is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


